Citation Nr: 0404805	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  01-08 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder, and, if so, entitlement 
to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from May 1952 to January 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) from June and October 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In these determinations, 
the RO denied the appellant's application to reopen a 
previously denied claim of entitlement to service connection 
for a low back disorder.  The appellant disagreed and this 
appeal ensued.  

In this decision, the Board grants the application to reopen 
the claim of entitlement to service connection for a low back 
disorder.  The reopened claim is thereafter REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for further evidentiary development and adjudication.  
VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  In an September 1977 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
low back disorder.  

2.  The evidence received since September 1977 concerning the 
claim of entitlement to service connection for a low back 
disorder is new and material.  


CONCLUSIONS OF LAW

1.  The September 1977 rating decision denying the 
appellant's claim of entitlement to service connection for a 
low back disorder is final.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  

2.  Evidence submitted since the September 1977 rating 
decision relevant to the low-back-disorder claim is new and 
material; thus, the requirements to reopen that claim have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claim is Reopened

By a September 1977 rating decision, the RO denied the 
appellant's claim of service connection for a low back 
disorder.  As he did not disagree with that determination 
within one year of being notified, by letter dated September 
22, 1977, that rating decision is final.  Final rating 
decisions may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See  
38 C.F.R. § 3.156(a) (2003).  However, as noted above, the 
new regulatory definition is effective only for claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  This claim to reopen was prior 
to August 29, 2001, and the following regulation defining new 
and material evidence applies:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the August 1991 
Board decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 76 (1995).  

In the final September 1977 rating decision, the RO noted 
that the appellant had low back symptomatology from October 
1967 at the earliest, more than 11 years after he separated 
from service.  The service medical records were negative for 
an injury claimed by the appellant aboard ship, where he 
asserted a wave knocked him and several others to the deck.  
The separation examination in January 1956 revealed a normal 
spine clinical evaluation and no complaints by the appellant 
of an injury.  As there was no indication other than the 
appellant's allegation that he suffered an injury in service, 
no back symptomatology until 11 years after separation, and 
no medical opinion of a connection between the back 
symptomatology beginning in 1967 and the alleged injury, the 
RO denied the claim.  

To reopen the claim, then, there must be new and material 
evidence on the question of whether medical evidence links 
the current schizophrenia to service.  See Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The evidence received since September 1977 
includes numerous medical documents (VA and private 
treatment, examination, and hospitalization records) 
indicating diagnoses of chronic lumbar disc disease.  This 
knowledge is not new, as the fact that the appellant was a 
diagnosed with a low back disorder and had lumbar surgery in 
the 1960s was of record in 1977 and at that time satisfied 
one element of the claim.  Also not new are the appellant's 
allegations of an in-service injury that had not been 
recorded in the service medical records, as he had made a 
similar allegation prior to the 1977 rating action.  

The key question in this case -in the denial of the claim in 
1977 and in determining whether to reopen the claim now - is 
whether the new evidence received since 1977 is material to 
the establishment of a connection between the current low 
back disorder first noted in the 1960s and the appellant's 
service ending in 1956.  The RO concluded that the additional 
evidence was not material; the Board concludes that it is.  
The additional evidence includes entries for January 1953 in 
the deck log of the USS Massey (DD 778), concerning two 
green-water waves that impacted the ship, the force of which 
injured several men.  Although the appellant was not named as 
one of the injured, the deck log entries noted other 
personnel suffered minor injuries, and it is possible the 
appellant was one of those individuals.  The additional 
evidence also includes a lay statement from a shipmate who 
recalled the incident, and July 2000 and November 2001 
statements from an osteopath who treated the appellant in the 
1960s and who opined that the symptomatology he treated was 
consistent with a severe injury like that allegedly sustained 
in service.  This evidence is material, in that it provides 
information tending to shed light on the origin of the 
appellant's low back disorder.  

In light of this analysis, the Board concludes that the 
additional evidence received since September 1977 is new and 
material as to the reasoning of the former action.  As such, 
the claim of entitlement to service connection for a low back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

II.  Duty to Notify and Assist

In adjudicating this aspect of the claim, the Board has 
evaluated whether VA has satisfied it's assistance and notice 
obligations to the appellant.  The Veterans Claims Assistance 
Act of 2000 (VCAA) redefined VA's duty to assist and enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 51 03A, 5107, 5126 (West 2002).  See 38 
C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2003), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See Quartuccio, 16 Vet. App. at 
187.  VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the appellant's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the appellant, given the favorable nature of 
the Board's decision with regard to the issue on appeal.  No 
further assistance in developing the facts pertinent to the 
issues is required. 




ORDER

The application to reopen the claim of entitlement to service 
connection for a low back disorder is granted.  


REMAND

The case is REMANDED for the following development:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003); 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), are fully met.  VA 
must convey (1) the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) the 
information and evidence that the VA will 
seek to provide; (3) the information and 
evidence that the claimant is expected to 
provide; and (4) notice that the claimant 
is to provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claims for Social 
Security disability benefits, copies of 
all Social Security Administration 
decision(s) concerning the appellant 
(including the decision in May 1977), and 
copies of the evidence (including medical 
evidence) supporting the decision(s).  

3.  Schedule the appellant for a VA 
orthopedic examination to determine the 
etiology of the current chronic lumbar 
disc disease.  Send the claims folder to 
the examiner or examiners for review.  
The examination report should 
specifically state that such a review was 
conducted.  The examiner should be asked 
to opine whether the appellant's lumbar 
symptomatology is it more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) related to service.  
A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matters herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



